Broyles, C. J.
1. “In an action to recover damages for an aggravated assault and battery it is error for the trial judge to instruct the jury that, if they should find the assault unprovoked and aggravated, they may give to the plaintiff such damages as their enlightened consciences may dictate, to punish the defendant and deter him from similar acts in the future. In a tort accompanied with aggravating circumstances the jury may give additional damages, either to deter the wrongdoer from repeating the trespass or as compensation for the wounded feelings of the plaintiff, but not to punish the defendant, nor for both of the above-named purposes.” Johnson v. Morris, 158 Ga. 403 (123 S. E. 707).
*488Decided July 15, 1924.
Nathan Harris, for plaintiff in error.
G. H. Porter, contra.
2. Under tlie above ruling tlie charge of the court upon the subject of punitive damages was reversible error.
3. The other grounds of the amendment to the motion for a new trial are without substantial merit.
4. The former judgment of affirmance in this case (30 Ga. App. 673, 118 S. E. 766), is hereby vacated, and the judgment of the trial judge, overruling the motion for a new trial, is reversed.

Judgment reversed.


Luke and Bloodworth, JJ., concur.